Citation Nr: 0513376	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependent's Educational 
Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1935 to November 
1964. The veteran died in May 1998 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

This case was before the Board in December 2003, at which 
time it was remanded to the RO to afford the appellant notice 
pertaining to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
is again before the Board for further appellate review.  

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
has been raised and was addressed by the RO in the March 2002 
Statement of the Case. The Board construes DIC pursuant to 
38 U.S.C.A. § 1318 as a separate issue that provides a 
separate method of obtaining VA death benefits from those 
currently on appeal. This is an issue that has not been fully 
adjudicated by the RO, and as a result the issue is not ripe 
for disposition by the Board at this time. The issue is 
referred back to the agency of original jurisdiction to 
ascertain whether the appellant actually wishes to pursue the 
matter, at which time she will have an opportunity to perfect 
an appeal if the outcome remains adverse. 


FINDINGS OF FACT

1.  In a March 2000 decision, the Board denied the claims of 
entitlement to service connection for the cause of the 
veteran's death; entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151; and 
entitlement to Dependent's Educational Assistance.

2.  Evidence received since the March 2000 Board decision is 
cumulative and redundant of evidence of record at the time, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims of entitlement to 
service connection for the cause of the veteran's death; 
entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151; and entitlement to 
Dependent's Educational Assistance.
.

CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claims of service connection for the cause of the veteran's 
death; entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1151; and entitlement to Dependent's 
Educational Assistance.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005), the U.S. Court of Appeals 
for the Federal Circuit determined that, although notice was 
not provided prior to the initial unfavorable decision by the 
AOJ on the appellant's claim, as required by Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), this deficiency was 
not prejudicial to the appellant because the Board remand and 
subsequent RO actions "essentially cured the error in the 
timing of notice."  Slip op. at 31-32.   The court also 
concluded that, where the claimant has received notice that 
complies with the statute and regulation, any Board reasons-
or-bases deficiency in discussing how the statute and 
regulation have been satisfied would of necessity be 
nonprejudicial to the claimant.  Slip op. at 33.
 
In this case VCAA notice was not provided to the appellant 
before the RO decision that is the subject of this appeal.  
However, in February 2004 the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to submit any evidence in her possession that 
pertains to the claims.  Notice of the VCAA requirements were 
also included in the December 2004 Supplemental Statement of 
the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices. Therefore, to decide the appeal would not be 
prejudicial error to the appellant.  

Concerning the appellant's several claims, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the VCAA law and 
regulations.  The record in this case includes the veteran's 
service medical records, private medical records, and VA 
treatment records.  With regard to providing assistance to 
the appellant it is also noted that she has been notified of 
the applicable laws and regulations which set forth the 
criteria for entitlement to claims at issue.  The discussions 
in the rating decision and Statements of the Cases have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Considering the foregoing, the Board therefore finds that the 
notice requirements of the VCAA and regulations have been 
met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
appellant or her representative for further argument, as the 
Board's consideration of the VCAA law and regulations in the 
first instance does not prejudice her.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Factual Background

In a March 2000 Board decision, the Board denied the claims 
of entitlement to service connection for the cause of the 
veteran's death; entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151; and 
entitlement to Dependent's Educational Assistance. The 
veteran died in May 1998, and at the time of his death he was 
service connected for low back pain, rated as 40 percent 
disabling; disability of the dorsal spine at 20 percent 
disability; and a non-compensable evaluation for a deviated 
nasal septum; his total disability evaluation was 50 percent. 
A certificate of death indicates that the veteran's death in 
May 1998 was due to pneumonia due to a hip fracture due to 
osteoporosis due to a cerebrovascular accident.  

The evidence at the time of the Board decision included the 
veteran's service medical records which did not reveal 
disabilities of the hips or neurological or vascular 
problems.  VA records in the 1980's reveal the veteran had a 
left hip replacement due to arthritis and that he was treated 
for Guillain-Barre syndrome.  In late 1997 he was treated at 
a VA geriatric clinic for respite care, a seizure disorder, 
polyradiculopathy, hypothyroidism, AV block, status post 
pacer replacement, spinal stenosis with back pain, hip joint 
disease, and congestive heart failure.  In December 1997 the 
veteran was hospitalized at a VA facility for numerous mental 
and physical problems.  

VA clinical records from February through May 1998 show that 
the veteran was hospitalized on several occasions for 
declining mental status and many physical problems, including 
pneumonia.  During this time the veteran reportedly lived in 
a nursing home.  In May 1998, it was reported that the 
veteran had a right hip cutaneous pinning at a VA facility 
without complications, and that he was discharged to a 
nursing home.  Terminal hospitalization records in late May 
1998 show that the veteran returned for follow-up treatment 
and that he was severely debilitated.  A recent 
cerebrovascular accident was reported.  The veteran 
subsequently received pain management at the facility and his 
death ensued.      

In March 2000, the Board determined that there was no medical 
evidence that the veteran incurred chronic pneumonia or 
osteoporosis of the hips during service or that those 
disorders resulted from a service connected disability or 
that the veteran's death was related to his period of 
service.  It was indicated that there was no competent 
evidence of fault by VA in furnishing hospital care or fault 
that contributed to his death.  The Board found that since 
the veteran did not die of a service-connected disability and 
he was not totally and permanently disabled due to a service 
connected disability at the time of his death, Dependent's 
Educational Assistance was not warranted.  

The appellant was notified of the March 2000 Board decision 
contemporaneously, and the Board decision is considered 
final. 38 U.S.C.A. § 7104(b).  It is important to note that 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) have been amended. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  However, the amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
change in the regulation therefore does not impact the 
present case since the appellant's request to reopen was 
received prior to that time.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim. 
Martinez v. Brown, 6 Vet. App. 462 (1994).  Further, in order 
to reopen a claim there must be new and material evidence 
presented or secured "since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits." Evans v. Brown, 
9 Vet. App. 273, 285 (1996), overruled on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Turning to the record, the Board notes that evidence has been 
received since the final March 2000 Board decision.  The 
evidence received since the March 2000 Board decision 
includes letters from the appellant dated in July and October 
2000, regarding the veteran's illnesses and the circumstances 
regarding his death, along with information on the 
appellant's own illnesses.  Dated from 1992 through 1996, and 
received in June 2001 are private medical records of the 
veteran revealing treatment for abnormal ECG findings and an 
infected left olecranon bursa.  Received in June 2001 was 
information from a medical dictionary referring to 
definitions of Guillain-Barre syndrome and polyneuritis.  
Received in June 2001 was a statement from the appellant 
regarding illnesses of the veteran.  

Also received in June 2001 were medical records from a 
private facility that show the veteran received treatment in 
1993 and 1994 for seizures and other physical problems.  In a 
September 2001 statement from the appellant she reported the 
veteran's illnesses and the circumstances surrounding his 
death.  Received in January 2002 were prescription payments 
and insurance forms of the appellant dated in 2001.  Received 
in February 2002 were VA and private medical records of the 
veteran dated from 1987 through 1991 that show he received 
treatment for various physical disorders, including status 
post Guillain-Barre Syndrome, peripheral neuropathy, asthma, 
and arthritis.  Received in March 2002 was a letter from the 
appellant regarding the veteran's reported service injuries 
and his post-service medical conditions.  Also received were 
previously considered journal entries from the veteran 
regarding his wartime service and injuries he reportedly 
sustained during service.  

The Board has reviewed the additional records that have been 
received since the March 2000 Board decision in its entirety.  
The Board concludes that the aforementioned lay statements 
and post-service medical records revealing treatment of the 
veteran's physical disorders is both cumulative and redundant 
of items of evidence that were already before the Board in 
March 2000.  This evidence is not pertinent to establishing 
that there was a service-connected disability or a service-
connected disability related to the cause of the veteran's 
death, that there was fault by VA in furnishing hospital care 
that contributed to his death, or that he was totally and 
permanently disabled due to a service-connected disability at 
death.  

Clearly, the evidence that has been received is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims. 38 C.F.R. § 3.156 (2001).  
The Board finds that none of the evidence received since the 
most recent prior final decision in March 2000 is new and 
material.  The appellant's claims have therefore not been 
reopened.


ORDER


New and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for the cause 
of the veteran's death, entitlement to Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. 
§ 1151, and entitlement to Dependent's Educational 
Assistance, and the claims remain denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


